LYONPRIDE MUSIC

SPONSORSHIP/PROMO/MARKETING

AGREEMENT WITH ROCKY MOUNTAIN HIGH BRANDS, INC.

February 24, 2017

Rocky Mountain High Brands, Inc.

9101 Lyndon B Johnson Freeway

Dallas, Texas 75243

USA

 

Attention: Michael R. Welch, President & CEO

 

Dear Mr. Welch:

This will set forth the preliminary intention of the parties as to general terms
upon which ROCKY MOUNTAIN HIGH BRANDS, INC, located at: 9101 Lyndon B Johnson
Freeway, Dallas, Texas 75243, (hereinafter "RMHB"), will purchase a _PRIMARY_
Sponsorship Package from LYONPRIDE MEDIA, LLC, (UBI#: 602967571), located at:
P.O. BOX 1343 Puyallup, WA 98371, (hereinafter "Lyonpride").

 

1.GOOD FAITH NEGOTIATIONS: Each Party believes that pursuing this marketing
relationship is in its best interests and agrees to negotiate in good faith.

2.        Sponsorship and Promotion Package: PRIMARY

a.Term: One Year Contract (Feb 24th 2017 – Feb 23, 2018). RMHB may terminate
agreement at any time with 30 days’ notice from the end of the current month
notice of termination is received.

 

b.Sponsorship Fees / Payment Schedule:

 

i.Service Fee Total: $ 608,750.00, to include,

1)$250,000.00 Services (Business App, Bus Wraps, Video, etc.)

2)$250,000.00 Festival Costs (Events, Tours, Vendor Booths)

3)$108,750.00[1] iHeart Radio Annual Campaign (iHeart Music Festival)

 

ii.Payment Schedule:

 

1)Cash Compensation: $175,000.00 total

1.February $35,000

2.March $35,000

3.April $30,000

4.May $25,000

5.June $25,000

6.July $25,000

Total: $175,000

 

Cash Compensation will be paid month, on the 1st of every month beginning
immediately for February 2017, and on the 1st of each month thereafter.

 



 1 

 




2) Stock Compensation

 

1.6,000,000 shares of Rule 144 Common Stock, (RMHB), currently trading at $0.115
per share, attached hereto as Exhibit A

2.Under SEC Rule 144, issued stock and must be held for 6 months before it can
be sold, (subject to additional requirements).

 

c.Sponsorship Services:

• Personalized Promotional Video • iHeart Radio Group Campaign Advertising
Package • National Magazine Ad Placements*

• Concert tickets for contest / giveaway:

- Sept ROI

- RMH Festival

- additional concert subject to avail.

• 1,000+ RMHB branded promotional items* (stickers, wrist bands, t-shirts, etc.)
• Vendor Booth at all Festival Events (20 Plus Events) • Logo Branded Golf Cart
to be used during RMH Festival • Assistance in Acquiring Distribution Partners /
Outlets • Produce ROCKY MOUNTAIN HIGH FESTIVAL* • Promotional Presence during
Rock the Road Trip Concert Series (30+ events) • Tour Bus Vehicle Wrap •
Personalized Business Mobile App

 

* Some sponsorship services are subject to availability. Services detailed and
attached in Exhibit A

i.Additional Sponsorship Services: In the event of an appreciation of the issued
stock value (between $0.115 per share and the price at which Lyon Pride Media
ultimately sells the stock after the 6 month holding period ends), Lyon Pride
agrees to provide additional Services at a value equal to 50% of the
appreciation value of issued stock at the time of sale.

 

d.Press Release: Upon execution of this Term Sheet, Lyonpride and RMHB will
coordinate to draft and circulate an official Press Release announcing this
agreement to contract Primary sponsorship services with Lyonpride Media, LLC.
The parties will further coordinate drafting and circulating press releases
relating to the various events and other matters promotional activities
contained in Exhibit A.

 

e.Cancellations: Lyonpride is not liable for return of RMHB fees in the event of
cancellations or other defaults by Lyonpride due to Acts of God. The RMHB does
not have the right to terminate this Agreement for any delay or default in
performing hereunder if such delay or default is caused by conditions beyond the
control of Lyonpride including, but not limited to Acts of God.

 

In the event of a cancellation by a Concert or Event Facility and/or its
authorized agent or representative, Lyonpride shall not be liable to RMHB for
any unrecoverable costs, fees or expenses incurred by the RMHB or return of
Sponsorship Fees. Lyonpride also reserves the right to cancel any work that is
not compliance with law and/or the terms of our Sponsorship Agreement.

 

Lyonpride agrees to use its best efforts to obtain substitute equivalent events
should a cancellation occur as set forth herein above.

 

f.Right to Edit or Reject: Lyonpride may, at its sole discretion, edit or reject
at any time, the text, display or content of any advertisements or booths
provided by the RMHB under this agreement.

 

g.Term / Renewal: The Term of this Agreement is as stated above. All changes
must be in writing and signed by each party.

 

h.Indemnification: The RMHB agrees to indemnify, defend and hold harmless
Lyonpride from all claims (whether valid or invalid), suits, judgments,
proceedings, losses, damages, cost and expenses, of any nature whatsoever
(including reasonable attorney's fees) for which Lyonpride or any of its
affiliates may become liable by reason of a breach by RMHB of the terms herein.

 

 2 

 



i.Assignment: This Agreement may not be assigned or transferred by the RMHB.

 

j.Promotional License: RMHB authorizes Lyonpride the use of their trade name and
likeness, trademarks and related IP in publications, materials and other
promotional efforts that directly promote the said event(s) within this
Sponsorship Agreement.

 

k.Breach / Disputes: Upon signing this Sponsorship Term Sheet, the Parties agree
to utilize professional mediation to resolve contractual disputes that cannot be
mutually resolved between both parties. Disputes shall be resolved by binding
arbitration in accordance with the rules of American Arbitration Association
and/or a local legal mediation service. The prevailing party shall be entitled
to recovery of attorney’s fees and costs of legal action from non-prevailing
party.

 

l.Entire Agreement: When signed by the parties, this Term Sheet is binding and
constitutes the complete understanding of the parties and supersedes all prior
agreements, understandings, negotiations and / or arrangements between the
parties.

 

m.Confidentiality and Non-Compete Agreement: The Services hereunder provides
access to highly sensitive information, client contacts and a substantial amount
of guests, personalities and private scenarios. Save for the agreed upon Press
Release, and SEC disclosures required to effectuate the clearing of any share
issuance, any and all non-public information shared between the Parties shall
remain confidential and RMHB agrees not to use said information on his or her
own behalf or disclose same to any third party, public media or any other public
platforms without prior approval of Lyonpride.

 

n.Non-Compete: The Services provided hereunder depends on the mutual
relationships developed over our years in business. Intentional interference
with our business partnerships and/or employees will have a direct and
substantial effect on our ability to operate a successful enterprise.

 

Therefore as a material condition to this Sponsorship Agreement, RMHB hereby
agrees not to directly or indirectly compete with the business of Lyonpride
Music, LLC, its successors, or assigns. The RMHB shall not own, manage, operate,
consult or contract with a business substantially similar to, or competitive
with, the present business of the Lyonpride or such other business activity in
which the Lyonpride may substantially engage during the term of this Agreement.
This non-compete clause shall extend for a radius of _500_ miles of the
Company's present location and shall be in full force and effect during the term
of this Agreement and for _one (1)_ years following termination, notwithstanding
the cause or reason for termination.

 

o.This Agreement shall be binding upon and inure to the benefit of the parties,
their successors, assigns, and personal representatives.

 

Very truly yours,

 



By:_/s/_______________________________

Lyonpride Music, LLC



Agreed to as of February 24, 2017

ROCKY MOUNTAIN HIGH BRANDS, INC.

 



By: /s/

Michael R. Welch

President & Chief Executive Officer 



 3 

 







 LyonPride Media Services

Exhibit A

•Personalized Promotional Video

•$108,000 iHeart Radio Group Campaign Advertising Package

•Concert tickets for contest/ giveaway Sept ROI, RMH Festival

•1,000+ promotional items (stickers, wrist bands, t-shirts, etc.)

•Vendor Booth at all Festival Events (20 Plus Events)

•Logo Branded on Festival Golf Cart

•Help with Acquiring Distribution

•Produce ROCKY MOUNTAIN HIGH FESTIVAL

•Rock the Road Trip Concert Series (20 plus events)

•Tour Bus Vehicle Wrap

•Personalized Business Mobile App

•Monthly Magazine Ad Placements (Culture Magazine, etc.)

•Logo Branded on Digital Billboards, LPM TV's at Festivals (20 Plus) and
LyonPride Buses

•Inclusion in LPM Social Media Campaigns

•Multi-Media / Commercial Video Branding

•Logo Ad on Mesh Banners for Bus Promotions & Radio Remote Events

•Artist Music Video's

•Inclusion into LPM Website's and Phone App's

•3,000,000+ Radio Ad Impressions

•1,000,000+ Physical Event Views

•Tour Bus Promotions Will Include:

oLocal, State, Regional and National Tours

oVenue's, Festivals and Stadiums

•Rock the Road Trip Concert Series:

o21+ NW Night Club Events

oLogo Branding on Fliers/Posters

oBanners at Event Showcases

•LPM Buses Parked Onsite

 

--------------------------------------------------------------------------------

[1] Subject to final approval by iHeart Radio Programming Department

 



 4 

 

